Case: 12-14975   Date Filed: 05/28/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14975
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:11-cr-00042-RS-GRJ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


AVINIE MAURICE BATES, III,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 28, 2014)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-14975     Date Filed: 05/28/2014    Page: 2 of 5


      A jury convicted Avinie Maurice Bates, III, of conspiracy to commit wire

fraud in violation of 18 U.S.C. §§ 1343, 1349. Bates was charged with engaging in

a type of mortgage fraud known as an “equity-strip.” The indictment alleged that

Bates used his real estate investment company to purchase properties from sellers

at negotiated sales prices. Before closing on the properties, Bates and his co-

conspirators would assign the contracts to straw buyers, who would take out

mortgages to purchase the properties based on inflated prices. In each instance, the

seller was then paid the original sales price, and Bates and his co-conspirators kept

the difference between the original sales price and the higher mortgage amount that

they received based on the falsely inflated sales price.

      Bates argues on appeal that the indictment was filed outside of the statute of

limitations, because he withdrew from the conspiracy more than five years before

the indictment was filed. He also asserts that the evidence at trial showing he

withdrew establishes a material variance from the indictment. Upon review, we

affirm.

                                          I.

      We review de novo the interpretation and application of a statute of

limitations. United States v. Rojas, 718 F.3d 1317, 1319 (11th Cir. 2013).

Generally, an indictment or information must be instituted within five years of the

commission of a non-capital offense. 18 U.S.C. § 3282(a). Relevant to this case, a


                                          2
               Case: 12-14975     Date Filed: 05/28/2014    Page: 3 of 5


conspiracy is considered to have continued for as long as its purposes have not

been accomplished, or until the last overt act has been committed by any of the

conspirators. United States v. Arias, 431 F.3d 1327, 1340 (11th Cir. 2005).

      “However, if a conspirator establishes the affirmative defense of withdrawal,

the statute of limitations will begin to run at the time of withdrawal.” Id. A

defendant seeking to establish the affirmative defense of withdrawal from the

conspiracy has the substantial burden of proving that: (1) he took affirmative steps,

inconsistent with the objectives of the conspiracy, to disavow or to defeat the

objectives of the conspiracy; and (2) he made a reasonable effort to communicate

those acts to his co-conspirators or disclosed the scheme to the proper authorities.

United States v. Starrett, 55 F.3d 1525, 1550 (11th Cir. 1995). The defense is not

available if the defendant merely ceased his participation in the conspiracy. United

States v. Hogan, 986 F.2d 1364, 1375 (11th Cir. 1993).

      Our review of the record shows that Bates did not establish he withdrew

from the conspiracy. Therefore the statute of limitations did not run prior to the

return of the indictment. The only evidence offered by Bates of his withdrawal is a

letter sent to the Florida Secretary of State’s office indicating his resignation as an

officer of the real estate investment company implicated in the conspiracy. But

again, mere cessation of participation in the conspiracy is not sufficient to establish

withdrawal. See Hogan, 986 F.2d at 1375. Bates has not identified any evidence


                                           3
               Case: 12-14975      Date Filed: 05/28/2014   Page: 4 of 5


that he took affirmative steps to disavow or defeat the objectives of the conspiracy,

or shown that he made a reasonable effort to communicate those acts to his co-

conspirators or disclose the scheme to the police. See Starrett, 55 F.3d at 1550.

Because the evidence only shows that Bates ceased participating, not that he

withdrew from the conspiracy, the charge against Bates was not barred by the

statute of limitations.

                                           II.

      We also reject Bates’s second argument that there was a material variance

between the evidence at trial and the indictment. In determining whether a

material variance occurred a court considers (1) whether the evidence at trial

established facts materially different than those charged in the indictment; and (2)

whether the defendant suffered substantial prejudice as a result. United States v.

Lander, 668 F.3d 1289, 1295 (11th Cir. 2012).

      Contrary to Bates’s argument, the evidence at trial did not establish facts

materially different from those charged in the indictment. The indictment charged

that the conspiracy lasted until December 12, 2006, and the evidence showed that

payments were made in furtherance of the conspiracy on December 13, 2006.

Because, as discussed above, Bates failed to establish that he withdrew from the

conspiracy before the final December 13, 2006 payments, he has failed to

demonstrate a material variance.


                                           4
              Case: 12-14975     Date Filed: 05/28/2014   Page: 5 of 5


                                         III.

      Because Bates failed to demonstrate that he withdrew from the conspiracy

and did not show the evidence at trial was materially different from the facts

alleged in the indictment, we AFFIRM.




                                          5